Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 1 of 8




                                                                FILED
                                                     UNITED STATES DISTRICT COURT
                                                          DENVER, COLORADO
                                                             11:38 am, Aug 19, 2019

                                                      JEFFREY P. COLWELL, CLERK




                                        Colorado Case No. 19-mj-00192-MEH
      Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 2 of 8

                                                          SEALED SY 03DER
AO 91 (Rev. II/l I) Criniinal Complainl                    OF THE COURT
                                                                                                                                               7
                                      United States District Court                                               JUN 27 2019                        ■p
                                                               for the
                                                                                                                 SUbAN Y. buOiAG
                                                   Northern District of California                        CLERK U.S. DISTRICT COURT
                                                                                                        NORTH DISTRICT OF gAUFORNlA
                                                                                                              OAKLAND OFFICE
                  United States of America
                                 V.

                                                                         Case No.
               MATTHEW JAMAIL SEWELL
                                                                                        4-19-70997
                           Defendain(s)


                                                 CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   June 25. 2019               in the county of               Alameda                        in the

     Northern           District of          California        , the defendant(s) violated:

             Code Section                                                   Offense Description
21 U.S.C.§ 841(a)(1) ,                         Possession with Intent to Distribute Controlled Substances




          This criminal complaint is based on these facts:
Please see attached Affidavit In Support of Criminal Complaint by HSI Special Agent Daniel Greaves




              Continued on the attached sheet.




                                                                                              . omplainant's signature
    Approved as to form (y g                                                         HSI Special Agent Daniel Greaves
                               AUSA
                                                                                              Printed name and title


Sworn to before me and signed in my presence.


Date:             06/27/2019
                                                                                                Judge's signature


City and state:                           Oakland, CA                                  The Honorable Donna M. Ryu
                                                                                              Printed name and title
                                                                                                                         Docuijn^irNo.
                                                                                                                              District Court
                                                                                                                         Criminal Case Processing
Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 3 of 8




                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Daniel Greaves, being duly sworn, hereby state as follows:

        1.      I am a Special Agent with Homeland Security Investigations(HSI) and have been

so employed since June 2018. I am currently assigned to the HSI San Francisco, High Intensity

Drug Trafficking Area- Transnational Narcotics Team (HIDTA-TNT). I am an "investigative

or law enforcement officer of the United States" within the meaning of Title 18, United States

Code, Section 2510(7); that is, an officer of the United States who is empowered by law to

conduct investigations of, and to make arrests for, offenses enumerated in Title 18, United States

Code, Section 2516.

        2.      I make this affidavit in support of an application for a criminal complaint against

MATTHEW JAMAIL SEWELL("SEWELL"), date of birth June 2, 1977, for Possession

with Intent to Distribute Controlled Substances, in violation of21 U.S.C. §§ 841(a)(1),(b)(1)(C).

As set forth in further paragraphs below, there is probable cause to believe that on June 25,2019,

in the Northern District of California, SEWELL possessed MDMA (ecstasy) and ketamine, with

the intent to distribute to other individuals.

        3.      As a Special Agent(SA) with HSI, my duties include the enforcement offederal

criminal statutes, including Titles 18 and 21 of the United States Code, and investigation of

criminal violations of those statutes. My training included a 28-week Criminal Investigator

Training Program and HSI Special Agent Training Program at the Federal Law Enforcement

Training Center at Glynco, Georgia, and training in various aspects of federal law, immigration

law, and investigative techniques. Before becoming an SA, I was employed as an Officer with

Customs and Border Protection (CBP), Office of Field Operations(OFO),for approximately four

years and worked in the Honolulu, HI and Jackman, ME Field Offices. 1 have been an employee

of the Department of Homeland Security(DHS)for over nine years and began my federal law

enforcement career as a United States Border Patrol Agent with CBP, working in the Eagle Pass,

TX office in August of2009.
Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 4 of 8




        4.      Through my training, education, and experience, and my conversations with other
agents and officers who conduct drug investigations, I have become familiar with drug
traffickers' methods of operation, including, but not limited to, the manufacturing, distribution,
storage, and transportation of controlled substances, and the methods used by drug traffickers to
collect, transport, safeguard, remit, and/or launder drug proceeds.
        5.      The facts set forth in this affidavit are based upon the following: my own
investigation; information obtained from other law enforcement agencies; my review of
documents and computer records related to this investigation; oral and written communications
with others who have personal knowledge of the events and circumstances described herein;
review of public information, including information available on the Internet; review of records
received via legal process; and my experience and background as a HSI SA. Because this
affidavit is submitted for the limited purpose of establishing probable cause in support ofthe
application for an arrest warrant, it does not necessarily set forth each and every fact that I, or
others, have learned during the course of this investigation. Also, where I refer to conversations
and events, I often refer to them in substance and in relevant part rather than in their entirety or
verbatim, and figures and calculations set forth in this affidavit are approximate, unless
otherwise noted.

                                    APPLICABLE STATUTES

       6.      Title 21 United States Code, Section 841(a)(1), provides: "it shall be unlawful for
any person knowingly or intentionally ... to manufacture, distribute, or dispense, or possess
with intent to manufacture, distribute, or dispense, a controlled substance      "
       7.      Title 21 of the Code of Federal Regulations, Section 1308.11, lists MDMA (3,4-
methylenedioxymethamphetamine) as Schedule I controlled substances. Title 21 of the Code of

Federal Regulations, Section 1308.13, lists ketamine as a Schedule III controlled substance.

                             STATEMENT OF PROBABLE CAUSE

       8.      On or about June 20, 2019, U.S. Customs and Border Protection(CBP)Officers
at the Memphis, Tennessee, Federal Express(FedEx)facility seized four(4)parcels. Three of
                                                  2
Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 5 of 8




the parcels contained a combined total of 4.90 kilograms of MDMA and a fourth parcel

contained 1.05 kilograms of ketamine. Based on this information SA Patrick Thomas and I

began conducting an investigation into the seized parcels. Our investigation revealed that the

packages were sent to various privately-run mailbox facilities. One parcel was sent to Alex

Williams at 1474 University Ave. #71, Berkeley, California, 94702("Mail Faeility #1"). A

second was sent to Henry Bekens at 3542 Fruitvale Ave. #217, Oakland, California, 94602

("Mail Facility #2"). A third was sent to Alex Williams at 1442A Walnut St. #311, Berkeley,

California, 94709("Mail Facility #3")- The fourth was sent to an individual named James

Gamer.

       9.      On or about June 20,2019, SA Patrick Thomas and I interviewed an employee of

Mail Facility #1. The employee stated that Alex Williams had a P.O. box at that location. The

employee provided copies of the rental agreement and a Florida driver's license. The employee

also confirmed that the individual in the Florida driver's license photograph was the same

individual who signed up for the mailbox, paid for the mailbox, and was the only individual who

picked up mail from the mailbox.

       10.     On or about June 20, 2019, SA Patrick Thomas and I interviewed an employee of

Mail Facility #3. The employee stated that Alex Williams had a P.O. box at that location. The

employee provided copies ofthe rental agreement and a Florida driver's license matching the

license from Mail Facility #1. The employee also confirmed that the individual in the Florida

driver's license photograph was the same individual who signed up for the mailbox, paid for the

mailbox, and was the only individual who picked up mail from the mailbox.

       11.    On or about June 20, 2019, SA Patrick Thomas and I interviewed employees of

Mail Facility #2. The employees stated that Henry Berens had a P.O. box at that location. The

employees provided copies of the rental agreement and a Washington driver's license with a

photo matching the photo in the licenses from Mail Facilities #1 and #3. The employees also

confirmed that the individual in the Washington driver's license photograph was the same
Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 6 of 8




individual who signed up for the mailbox, paid for the mailbox, and was the only individual who

picked up mail from the mailbox.

        12.    In the course of the investigation, I was alerted that CBP had identified additional

locations that might be receiving suspicious packages. On or about June 20, 2019, SA Patrick

Thomas and I interviewed employees of Jack London Mail, located at 248 3rd St. Oakland,

California, 94607("Mail Facility #4"). The employees stated that Henry Berens had a P.O. box
at that location. The employees provided copies of the rental agreement and a Washington

driver's license with a photo matching the photo in the licenses from Mail Facilities #1,#2, and

#3. The employees also confinned that the individual in the Washington driver's license

photograph was the same individual who signed up for the mailbox, paid for the mailbox, and

was the only individual who picked up mail from the mailbox.

        13.    On or about June 21, 2019, SA Brad Davis and I interviewed employees of P.O.

Plus, located at 584 Castro Street, San Francisco, California("Mail Facility #5"). The

employees stated that James Gamer had a P.O. box at that location. The employees provided

copies ofthe rental agreement and a Maryland driver's license with a photo matching the photo
in the licenses from Mail Facilities #1,#2, #3, and #4.

       14.     On or about June 25, 2019, an employee of Mail Facility #4, one of the privately-

owned mailbox facilities, informed HSI that the individual she knew as "Henry Berens" had

attempted to pick up a package. The employee also informed HSI that she witnessed the

individual enter a white, four door, Audi sedan, with a black roof, bearing California License

Plate (LP)7CHE654, and leave the area.

       15.     A search of law enforcement databases showed that the owner of the vehicle is

Matthew-*SEWELL, who resides at 1659 8^'^ Street, Oakland, California, 96407. The photo in
SEWELL's driver's license matches the photos in the Florida, Washington, and Maryland

driver's licenses photos that I received from Mail Facilities #1 through #5.

       16.     On June 25, 2019, HSI HIDTA-TNT executed a Federal Search Warrant at 1659

8'*^ Street, Oakland, Califomia, 94607. During the search, SAs identified and searched
                                                4
 Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 7 of 8




 SEWELL'S bedroom. SAs identified the bedroom as SEWELL's based on indicia found inside
 ofthe room, including a United States Passport(bearing the name Matthew SEWELL),a
 driver s license (bearing the name Matthew SEWELL),and other documents bearing the name
 Matthew SEWELL.

        17.     Inside the bedroom, SAs found 7.8 kilograms of MDMA pills(a Schedule I
controlled substance), 5.36 kilograms of crystallized MDMA (a Schedule I controlled substance),
3.56 kilograms of ketamine(a Schedule III controlled substance), 369 grams of psilocybin
mushrooms, and 171.5 grams of Sildenafil. I know,from training and experience, that these
quantities far exceed the amounts consumed for personal use. SAs also foimd multiple sets of
digital scales, a money counter, and packaging materials, including large quantities of plastic
bags of various sizes. I know, through training and experience, that these types of bags are
commonly used to package and sell narcotics. SAs also found documents showing SEWELL is
linked to multiple P.O. boxes using multiple fraudulent identifications, including identifications
in the names of Henry Bereiis and Thomas Bartram. SAs also found notes with addresses 3871

Piedmont Ave. #86, Oakland, California, 4200 Park Blvd. #623, Oakland, California, 2425
Charming Way Suite B. #552, Berkeley, California, 484 Lake Park Ave. #412, Oakland,
California, 584 Castro St. #659, San Francisco, California,"Mail Facility #1","Mail Facility
#2","Mail Facility #3", and "Mail Facility #4". These addresses are linked to P.O. boxes and
fraudulent identifications that were earlier identified through the course ofthe investigation of
the CBP seizures of MDMA and ketamine. SAs also found, in the bedroom, bulk amounts of
United States currency, totaling $375,374.00 United States Dollars. Ledgers found in
Case 1:19-mj-00192-MEH Document 1 Filed 08/19/19 USDC Colorado Page 8 of 8




SEWELL's bedroom detailed monetary transactions for narcotics. I believe that the currency
found is proceeds from the sale of MDMA and ketamine.

                                        CONCLUSION

         18.   Based upon the aforementioned facts, there is probable cause to believe that on
June 25, 2019, in the Northern District of California, MATTHEW JAMAIL SEWELL
committed the crime ofPossession with Intent to Distribute Controlled Substances, to wit,
MDMA and ketamine, in violation of21 U.S.C. §§ 841(a)(1),(b)(1)(C).

Dated:               ,7^(f
                                                    Darnel Greaves
                                                    Special Agent
                                                    Homeland Security Investigations

Subscribed to and sworn to before me this 2^^ay of June, 2019

THEfriONORABLE DONNA M. RYU
United States Magistrate Judge
